■— Appeal by defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered June 6,1979, upon his adjudication as a youthful offender, upon his conviction of robbery in the first degree and two counts of criminal possession of a weapon in the second degree, on a jury verdict, and imposing sentence. Judgment affirmed. With respect to the second count of the indictment, defendant claims that his conviction of criminal possession of a weapon (silver revolver) in the second degree must be reversed since the essential element of intent to use the same unlawfully against another was not proven beyond a reasonable doubt (see Penal Law, § 265.03). Nonetheless, it is uncontested that defendant was in possession of the loaded silver revolver at issue when apprehended. Additionally, upon consideration of all of the evidence in the case, the jury could have presumed or inferred from *595the defendant’s possession of the weapon, the requisite culpable mental state, or it could have rejected such presumption or inference (Penal Law, § 265.15, subd 4; see 3 NY CJI, § 265.03, subd 4; People v Bracey, 41 NY2d 296). Based upon our review of the record, we cannot say that the evidence presented at trial was insufficient to sustain defendant’s conviction (see People v Hassan, 57 AD2d 594). We have examined defendant’s remaining contentions and find them to be without merit. Gulotta, J. P., O’Connor, Brown and Boyers, JJ., concur.